DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. Claims 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 09/20/2021, is hereby withdrawn and claims 10-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kubo et al. (US20010045678, cited in the IDS), with respect to Claims 1 and 10, Kubo teaches: Apparatus for forming a layer of build material for three- dimensional printing (Fig. 1, #100), comprising: a spreader (Fig. 1, #51; [0057]) to spread a volume of build material to form a layer of build material on a build platform (Fig. 1, #62), wherein the build platform indexes downward for each subsequent layer of build material ([0084]), wherein at least one end of the spreader is to remain a constant distance from a build material retaining wall (Fig. 1, #61) in proximity to at least one edge of the build platform as the spreader is moved over the surface of the build platform (Fig. 1, #62, 51, the spreader is moving across the entire system/platform which is bound by four walls. Hence while moving over the platform the distance from the length and the right wall could change but the distance of the spreader from the front and back walls would remain constant). However, Kubo is silent to explicitly teaching and further wherein -at least a portion of the spreader is below the top of the retaining wall- which is deemed novel and unobvious.
 Further, claim 14, Yusheng (US 20200376708) discloses roller to spread a volume of build material to form a layer of build material on a rectangular build platform within a cuboidal-shaped build unit, wherein the build platform indexes downward for each subsequent layer of build material; a build unit, or a build unit receiver housing to receive a build unit, having a pair of build material retaining walls on two opposite edges (Figure 1, roller-16, [0032]). However, Yusheng is silent to explicitly teaching and further wherein -at least a portion of the spreader is below the top of the retaining wall- which is deemed novel and unobvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741